956 So.2d 528 (2007)
Mohamed DANDASHI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1297.
District Court of Appeal of Florida, Fourth District.
May 16, 2007.
Mohamed Dandashi, Bushnell, pro se.
No appearance required for appellee.
PER CURIAM.
The defendant appeals an order denying his motion for clarification. In that motion, the defendant requested the trial court to require the Department of Corrections to give him proper credit for time served in jail. The trial court denied the motion because the defendant did not indicate that he had pursued his administrative remedy with the Department of Corrections. We affirm the trial court's order without prejudice to defendant's ability to first exhaust his administrative remedies and then file a petition for writ of mandamus in the trial court, if necessary. See King v. State, 665 So.2d 377 (Fla. 4th DCA 1996).
Affirmed.
FARMER, GROSS and MAY, JJ., concur.